Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because abstract should avoid using phrase “Provided are” and exceeds 150 words.   Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,639,924. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and .
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,696,083 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and patent ‘083 have claims drawn to a lithographic printing plate precursor comprising: a hydrophilized aluminum support; a water-soluble or water-dispersible negative type image recording layer provided on the aluminum support, wherein an arithmetic average height Sa of a surface of an outermost layer on a side where the image recording layer is provided is in a range of 0.3 µm to 20 µm, and the image recording layer contains an infrared absorbing agent ( claim 2 of patent ‘083)  and a thermoplastic polymer particle ( polymer compound having a particle shape of patent ‘083).  The present claims indicated above also cover the lithographic printing method which overlap the claims of U.S. Patent No. 10, 696,083, and thus , render the present claims prima facie obvious.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2006/0166137 A1).
Regarding claims 1-13, 16, 17 and 20, Mitsumoto et al. disclose a lithographic printing plate (planographic printing plate; claims, examples, abstract and [0090]) comprising a 

	Further regards to claim 2, Mitsumoto et al. teach the same thermoplastic copolymer particles as recited by the instant claims. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)].Therefore, one of ordinary skilled in the art would recognize that thermoplastic copolymer particle has a glass transition temperature in a range of 70°C to 140°C as instantly claimed. 
Also, it is the position of the examiner that those characteristics are inherent, given that the thermoplastic copolymer particles disclosed by Mitsumoto et al. and the instant claims are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  


	Further regards to claims 10 and 11, Mitsumoto et al. do not explicitly teach an in-plane density of the particles having particle diameter of 0.5 µm to 20 µm is 10000 pcs/mm2 or less as instantly claimed. However, Mitsumoto et al. and the instant claims recite the same particles having particle diameter of 0.5 µm to 20 µm (see citations above). However, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. [MPEP 2112.01 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)]. Thus, the particles having particle diameter of 0.5 µm to 20 µm according to Mitsumoto et al. is expected to have an in-plane density of 10000 pcs/mm2 or less as that of instant applicants.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2006/0166137 A1) as applied to claims 1-13, 16, 17 and 20 above, and further in view of Namba et al. (US 2014/0326151 A1).
Regarding claims 14 and 15, Mitsumoto et al. do not explicitly teach the surfaces of the outermost layer on the side opposite the side where the image recording layer is provide has a plurality of protrusions as instantly claimed. However, Namba et al. teach a lithographic printing ,
Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 2006/0166137 A1) as applied to claims 1-13, 16, 17 and 20 above, and further in view of Koizumi (US 2006/0046186 A1).
Regarding claim 21, Mitsumoto et al. do not explicitly teach a plate-making method for a lithographic printing plate comprising a step of supplying a developer having a pH of 2 to 14 as instantly claimed. However, Mitsumoto et al. teach a plate-making method for a lithographic printing plate comprising a step of image-exposing the lithographic printing plate precursor [0490-0494]; and a step of supplying a liquid solution and removing an unexposed portion of an image recording layer [0496-0499]. It is noted that it is well-known to one of ordinary skill in the art to understand that liquid solution (dampening water) as recited by Mitsumoto has pH in the range as instantly claimed of 2 to 14. Nonetheless, the examiner has added Koizumi to teach that it is well-known to one of ordinary skill in the art to supply a developer as an alkaline aqueous solution [0175] having a pH in the range of 10 to 13.5, which encompasses the instant claimed range of a developer having pH in the range of 2 to 14 as instantly claimed to remove an unexposed portion (negative image recording layer) to prepare a lithographic (planographic) printing plate (claims and examples). Koizumi and Mitsumoto et al. are analogous art in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722